DETAILED ACTION
This action is in response to the amendment dated 7/1/2022.  Claims 1, 4-12, 15, 16 and 18-20 are currently amended.  Claim 2 has been canceled.  Claim 21 is newly added.  Presently, claims 1 and 3-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant argues the claim interpretations under 35 U.S.C. 112(f) on pages 9-11 of the response dated 7/1/2022.  Applicant argues that the terms “a restricting element”, “a sensing element” and “a spring element” should not be interpreted under 35 U.S.C. 112(f) as provided in the Office action dated 4/1/2022.  Applicant argues that a person of ordinary skill in the art would not understand the recited “restricting element”, “sensing element” or “spring element” to be “non-structural term[s] having no specific structural meaning” (see page 10, first full paragraph of the response dated 7/1/2022).  
However, it is considered that the term “element” does not denote any specific structural meaning and that the terms “restricting” and “sensing” are functional recitations.  However, upon further consideration since spring denotes a structural device with a generally understood meaning it is decided that the term “spring element” will not be interpreted as invoking 112f.  On further consideration of the term “restricting element” it is decided that this term has some use in the art and therefore will also not be interpreted to invoke 112f.  However, the term “sensing element” uses a generic placeholder (“element”) that is coupled with functional language ( “sensing”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  It is unclear from the claims as to the sufficient structure to perform the recited functions of  “sensing.”.  Therefore, the limitations of “sensing element” are being interpreted under 35 U.S.C. 112(f) so that the limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is considered that an interpretation under 35 U.S.C. 112(f) permits the claims to be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  It is noted that the originally filed specification of the instant application provides sufficiently definite structure for these terms which can be applied under a claim interpretation under 35 U.S.C. 112(f).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments, see the Claim Rejection under 35 U.S.C. 102(a)(1) and 103 section on pages 11-12 of the response dated 7/1/2022, with respect to the rejection(s) of claim(s) 1-6, 8-11, 13, 14, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Inayama (US 6584999), claims 1-3, 5, 6 and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Giacomino (US 6032919), claims 1-7, 9, 11, 13-15, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Hansen, III et al. (US 6244561) and claims 8 and 16 under 35 U.S.C. 103 as being unpatentable over Hansen, III et al. in view of Inayama have been fully considered and are persuasive.  It is considered that the amendments to the claims overcomes the rejections of record as applied in the Office action dated 7/1/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reinicke et al. (US 20080023662) and Holborow (US 5887847).
It is considered the Reinicke et al. reference addresses applicant’s concerns and claim language relating to a valve wherein the sensing element (diaphragm 30) is configured to move the restricting element based on a pressure of a fluid in the flow path (it is considered that when the combination of the spring 32 and the fluid pressure from the outlet 12 is higher than the fluid pressure within the chamber portion 16’, the valve member 24 is moved in the vertically upward direction as depicted in figure 1) and wherein the energy accumulator is configured to exert a pressure on the fluid in the pressure chamber (it is considered that the spring 32 exerts a pressure in the vertically upward direction (in the orientation depicted in figure 1) which would exert a pressure on the fluid within the fluid chamber portion 16’), and wherein the sensing element is configured to adjust the position of the restricting element when the energy accumulator exerts the pressure on the fluid in the pressure chamber (it is considered that the spring 32 provides a pressure on the diaphragm 30 and wherein the expansion of the spring 32 would move the diaphragm 30 in the vertically upward direction (in the orientation depicted in figure 1) which would permit the restriction element (poppet 24) to be adjusted) and the pressure chamber is fluidly isolated from the flow path by the one or more valves (the valves 50 and 60 isolate the pressure chamber portion 16’ from the flow path between the inlet line 12 and the outlet line 14).  
It is considered that the Holborow reference addresses applicant’s concerns and claim language relating to a valve wherein the sensing element (diaphragm 39) is configured to move the restricting element based on a pressure of a fluid in the flow path (it is considered that when the fluid pressure from the inlet 31 is higher than the fluid pressure within the chamber 41, the valve member 37 is moved in the vertically upward direction as depicted in figure 4); and wherein the energy accumulator is configured to exert a pressure on the liquid in the pressure chamber, and wherein the sensing element is configured to adjust the position of the restricting element when the energy accumulator exerts the pressure on the liquid in the pressure chamber (it is considered that the spring 50 provides a pressure on the diaphragm 39 and wherein the expansion of the spring 50 would provide a force to the liquid in the pressure chamber 41) and the pressure chamber is fluidly isolated from the flow path by the one or more valves (the valves 51 and 71 isolate the pressure chamber 41 from the flow path between the inlet 31 and the outlet 33).  

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 6/30/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a restricting element” in line 2 of claim 1, line 4 of claim 15 and line 18 of claim 19; “a sensing element” in line 8 of claim 1, line 15 of claim 15 and line 18 of claim 19; “a spring element” in line 2 of claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 9-11, 14, 15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holborow (US 5887847).
Regarding claim 1, the Holborow reference discloses a valve (21) comprising: a restricting element (considered the combination of the valve member 37 and the vanes 38; wherein the combination of the valve member and the vanes are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]); a valve body defining a pressure chamber (41), wherein the valve body defines a flow path (considered the flow path from the inlet port 31 to the outlet port 33) from a high pressure side of the valve to a low pressure side of the valve; one or more valves (considered the combination of the inlet pilot solenoid valve 51 and the outlet pilot solenoid valve 71) in fluid communication with the pressure chamber (see figure 2), wherein the one or more valves are configured to enable a liquid (liquids are used with the valve as disclosed in col. 1, lines 5-8) having a fluid energy (considered the pressure of the fluid) to flow to the pressure chamber; a sensing element (considered the diaphragm 39; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) configured to position the restricting element using a first portion of the fluid energy (it is considered that the pressure/energy of the fluid entering the chamber 41 moves the valve member toward the valve seat 35); wherein the sensing element (diaphragm 39) is configured to move the restricting element based on a pressure of a fluid in the flow path (it is considered that when the fluid pressure from the inlet 31 is higher than the fluid pressure within the chamber 41, the valve member 37 is moved in the vertically upward direction as depicted in figure 4); and an energy accumulator (considered the spring 50) configured to generate stored energy using a second portion of the fluid energy (the compression of the spring 50 stores energy from the fluid flow), wherein the pressure chamber is configured to deliver the first portion of the fluid energy to the sensing element, wherein the pressure chamber is configured to deliver the second portion of the fluid energy to the energy accumulator (the pressure in the pressure chamber 41 is transmitted to the spring 50 through the diaphragm 39), wherein the energy accumulator is configured to exert a pressure on the liquid in the pressure chamber, and wherein the sensing element is configured to adjust the position of the restricting element when the energy accumulator exerts the pressure on the liquid in the pressure chamber (it is considered that the spring 50 provides a pressure on the diaphragm 39 and wherein the expansion of the spring 50 would provide a force to the liquid in the pressure chamber 41) and the pressure chamber is fluidly isolated from the flow path by the one or more valves (the valves 51 and 71 isolate the pressure chamber 41 from the flow path between the inlet 31 and the outlet 33).  
In regards to claim 4, the Holborow reference discloses a valve inlet (31) in the flow path; and an inlet pressure line (considered the fluid line leading from the inlet port to the inlet pilot solenoid valve 51 and to the pressure chamber 41; see figure 2) between the pressure chamber and the valve inlet, wherein the one or more valves are configured to enable the liquid having the fluid energy to flow to the pressure chamber through the inlet pressure line (see at least col. 5, lines 14-22).  
In regards to claim 5, the Holborow reference discloses wherein the one or more valves (outlet pilot solenoid valve 71) are configured to enable the liquid in the pressure chamber (41) to discharge from the pressure chamber (see at least col. 5, lines 23-36).  
In regards to claim 7, the Holborow reference discloses a valve outlet (33) in the flow path; and an outlet pressure line (considered the line leading from the pressure chamber 41 to the outlet pilot solenoid valve 71 and to the outlet 33; see figure 2) between the pressure chamber and the valve outlet, wherein the one or more valves are configured to enable the liquid in the pressure chamber to discharge from the pressure chamber through the outlet pressure line (see at least col. 5, lines 23-36).  
In regards to claim 9, the Holborow reference discloses wherein the pressure chamber (41) is configured to exert a first force in a first direction (considered the vertically downward direction in the orientation depicted in figure 3) on the restricting element (considered the valve member 37 and the vanes 38) using a first pressure of the liquid in the pressure chamber, and the sensing element (considered the diaphragm 39) is configured to exert a force in a second direction (considered the vertically upward direction in the orientation depicted in figure 3) on the restricting element using a second pressure of a fluid in the flow path.  
In regards to claim 10, the Holborow reference discloses wherein the sensing element (considered the diaphragm 39) at least partially defines a first area (considered the upper surface area of the diaphragm 39 that faces towards the pressure chamber 41 and radially outward of the support that limits the upward deflection of the diaphragm 39 in figure 4), wherein the sensing element (considered the diaphragm 39) is configured to generate a first force (considered a force in the downward direction in the orientation depicted in figure 3) on the restricting element (considered the valve member 37 and vanes 38) when the first area is in fluid communication with the liquid in the pressure chamber, the sensing element (considered the diaphragm 39) at least partially defines a second area (considered the lower surface area of the diaphragm 39 that faces away the pressure chamber 41 and radially outward of the valve member 37 in figure 4), wherein the sensing element (considered the diaphragm 39) is configured to generate a second force (considered a force in the upward direction in the orientation depicted in figure 3) opposite the first force on the restricting element when the second area is in fluid communication with a fluid in the flow path, and the first area is less than the second area.  
In regards to claim 11, the Holborow reference discloses wherein the one or more valves include a pressurizing valve (considered the inlet pilot solenoid valve 51) configured to enable the liquid having the fluid energy to flow to the pressure chamber (41), and a venting valve (considered the outlet pilot solenoid valve 71) configured to enable the liquid in the pressure chamber (41) to discharge from the pressure chamber.  
In regards to claim 14, the Holborow reference discloses wherein the energy accumulator is configured to generate the stored energy by at least compressing a spring element (spring 50) using the second portion of the fluid energy.  
Regarding claim 15, the Holborow reference discloses a valve (21) comprising a valve inlet (31); a valve outlet (33); a restricting element (considered the combination of the valve member 37 and the vanes 38; wherein the combination of the valve member and the vanes are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]) between the valve inlet and the valve outlet (see figure 2); a valve body (23) defining a pressure chamber (41) and defining a flow path (considered the pathway from the inlet 31 to the outlet 33 that is controlled by the valve member 37) from the valve inlet to the valve outlet; an inlet pressure line (considered the fluid line leading from the inlet port to the inlet pilot solenoid valve 51 and to the pressure chamber 41; see figure 2) between the valve inlet and the pressure chamber; an outlet pressure line (considered the line leading from the pressure chamber 41 to the outlet pilot solenoid valve 71 and to the outlet 33; see figure 2) between the valve outlet and the pressure chamber; one or more valves (considered the inlet pilot solenoid valve 51 and the outlet pilot solenoid valve 71) in fluid communication with the pressure chamber, wherein the one or more valves are configured to enable a liquid (liquids are used with the valve as disclosed in col. 1, lines 5-8) having a fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line (see at least col. 5, lines 14-22), and enable the liquid in the pressure chamber to discharge from the pressure chamber to the valve outlet through the outlet pressure line (see at least col. 5, lines 23-36); a sensing element (considered the diaphragm 39; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) configured to position the restricting element using a first portion of the fluid energy; and an energy accumulator (considered the spring 50) configured to generate stored energy using a second portion of the fluid energy, wherein the pressure chamber is configured to deliver the first portion of the fluid energy to the sensing element (it is considered that the fluid pressure in the pressure chamber 41 would interact with the upper surface (in the orientation depicted in figure 2) of the diaphragm 39), the pressure chamber is configured to deliver the second portion of the fluid energy to the energy accumulator (fluid pressure within the pressure chamber 41 interacts with the spring 50), the energy accumulator is configured to exert a pressure on the liquid in the pressure chamber using the stored energy (it is considered that the expansion of the spring 50 would provide a force to the liquid in the pressure chamber 41), and the sensing element is configured to adjust a position of the restricting element when the energy accumulator exerts the pressure on the liquid in the pressure chamber and the pressure chamber is fluidly isolated from the flow path by the one or more valves (the pressure chamber 41 is fluidly isolated by the use of valves 51 and 71).  
In regards to claim 21, the Holborow reference discloses wherein the sensing element (diaphragm 39) is configured to be in fluid communication with the fluid in the flow path (see figure 3).   

Claim(s) 1, 3-9, 11, 13-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinicke et al. (US 20080023662).
Regarding claim 1, the Reinicke et al. reference discloses a valve (21) comprising: a restricting element (considered the combination of the poppet 24 and the stem 40; wherein the combination of the poppet 24 and the stem 40 are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]); a valve body defining a pressure chamber (16), wherein the valve body defines a flow path (considered the flow path from the inlet line 12 to the outlet line 14) from a high pressure side of the valve to a low pressure side of the valve; one or more valves (considered the combination of the pressurizing valve 50 and the depressurizing valve 60) in fluid communication with the pressure chamber (see figure 1), wherein the one or more valves are configured to enable a fluid having a fluid energy (considered the pressure of the fluid) to flow to the pressure chamber (fluid from the inlet line is able to flow into the pressure chamber portion 16’ when the pressurizing valve 50 is operated); a sensing element (considered the diaphragm 30; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) configured to position the restricting element using a first portion of the fluid energy (it is considered that the pressure/energy of the fluid entering the chamber portion 16’ moves the valve member 24 away the valve seat 26); wherein the sensing element (diaphragm 30) is configured to move the restricting element based on a pressure of a fluid in the flow path (it is considered that when the combination of the spring 32 and the fluid pressure from the outlet 12 is higher than the fluid pressure within the chamber portion 16’, the valve member 24 is moved in the vertically upward direction as depicted in figure 1); and an energy accumulator (considered the spring 32) configured to generate stored energy using a second portion of the fluid energy (the compression of the spring 32 stores energy from the fluid within the pressure chamber portion 16’), wherein the pressure chamber is configured to deliver the first portion of the fluid energy to the sensing element, wherein the pressure chamber is configured to deliver the second portion of the fluid energy to the energy accumulator (the pressure in the pressure chamber portion 16’ is transmitted to the spring 32 through the diaphragm 30), wherein the energy accumulator is configured to exert a pressure on the fluid in the pressure chamber (it is considered that the spring 32 exerts a pressure in the vertically upward direction (in the orientation depicted in figure 1) which would exert a pressure on the fluid within the fluid chamber portion 16’), and wherein the sensing element is configured to adjust the position of the restricting element when the energy accumulator exerts the pressure on the fluid in the pressure chamber (it is considered that the spring 32 provides a pressure on the diaphragm 30 and wherein the expansion of the spring 32 would move the diaphragm 30 in the vertically upward direction (in the orientation depicted in figure 1) which would permit the restriction element (poppet 24) to be adjusted) and the pressure chamber is fluidly isolated from the flow path by the one or more valves (the valves 50 and 60 isolate the pressure chamber portion 16’ from the flow path between the inlet line 12 and the outlet line 14).  
Regarding the recitation of “a liquid”, a recitation of the intended use of the claimed invention must result in a structural difference between claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.
In regards to claim 3, the Reinicke et al. reference discloses wherein the energy accumulator (spring 32) is configured to generate the stored energy when a pressure in the pressure chamber (chamber 16’) increases, and wherein the energy accumulator is configured to discharge at least a portion of the stored energy when the pressure in the pressure chamber decreases (it is considered that the bias of the spring 32 would bias the diaphragm 30 in the vertically upward direction (in the orientation depicted in figure 1) which would discharge at least a portion of the stored energy (energy stored by the compression of the spring 32)).  
In regards to claim 4, the Reinicke et al. reference discloses a valve inlet (12) in the flow path; and an inlet pressure line (considered the fluid line leading from the inlet port to the pressurizing valve 50 and to the pressure chamber 16’; see figure 2) between the pressure chamber and the valve inlet, wherein the one or more valves are configured to enable the fluid having the fluid energy to flow to the pressure chamber through the inlet pressure line (see at least paragraph [0024]).  
In regards to claim 5, the Reinicke et al. reference discloses wherein the one or more valves (considered the depressurizing valve 60) are configured to enable the fluid in the pressure chamber to discharge from the pressure chamber (see at least paragraph [0025]).  
In regards to claim 6, the Reinicke et al. reference discloses wherein the energy accumulator (spring 32) is configured to discharge at least a portion of the stored energy when the one or more valves (considered the depressurizing valve 60) enable the fluid in the pressure chamber to discharge from the pressure chamber (see at least paragraph [0025]).
In regards to claim 7, the Reinicke et al. reference discloses a valve outlet (14) in the flow path; and an outlet pressure line (considered the fluid line leading from the pressure chamber 16’ to the depressurizing valve 60 and to the outlet 14; see figure 1) between the pressure chamber and the valve outlet, wherein the one or more valves are configured to enable the fluid in the pressure chamber to discharge from the pressure chamber through the outlet pressure line (see at least paragraph [0025]).  
In regards to claim 8, the Reinicke et al. reference discloses a pressure sensor (84) configured to generate a signal indicative of a sensed pressure; and control circuitry (electronic controller 80) configured to determine the sensed pressure based on the signal, and increase or decrease a pressure in the pressure chamber based on a comparison of the sensed pressure and a pressure setpoint (see at least paragraphs [0026]-[0031]), wherein the control circuitry is configured to increase the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid having the fluid energy to flow to the pressure chamber (see at least paragraph [0029]); and decrease the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid in the pressure chamber to discharge from the pressure chamber (see at least paragraph [0030]).  
In regards to claim 9, the Reinicke et al. reference discloses wherein the pressure chamber (16’) is configured to exert a first force in a first direction (considered the vertically downward direction in the orientation depicted in figure 1) on the restricting element (considered the combination of the poppet 24 and the stem 40) using a first pressure of the fluid in the pressure chamber, and the sensing element (considered the diaphragm 30) is configured to exert a force in a second direction (considered the vertically upward direction in the orientation depicted in figure 1) on the restricting element using a second pressure of a fluid in the flow path (it is considered that the combination of the fluid pressure in the chamber 16’’ and the spring 32 act on the lower surface of the diaphragm to move the restricting element in the second direction).  
In regards to claim 11, the Reinicke et al. reference discloses wherein the one or more valves include a pressurizing valve (50) configured to enable the fluid having the fluid energy to flow to the pressure chamber (16’), and a venting valve (60) configured to enable the fluid in the pressure chamber (16’) to discharge from the pressure chamber.  
In regards to claim 13, the Reinicke et al. reference discloses wherein the energy accumulator is configured to generate the stored energy by at least compressing a gas using the second portion of the fluid energy (it is considered that the compression of the spring 32 within the chamber 16’’ would also compress any gas present within the chamber 16’’ during the compression of the energy accumulator).  
In regards to claim 14, the Reinicke et al. reference discloses wherein the energy accumulator is configured to generate the stored energy by at least compressing a spring element (spring 32) using the second portion of the fluid energy. 
Regarding claim 15, the Reinicke et al. reference discloses a valve (see figure 1 and figure 2) comprising: a valve inlet (12); a valve outlet (14); a restricting element (considered the combination of the poppet 24 and the stem 40; wherein the combination of the poppet 24 and the stem 40 are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]) between the valve inlet and the valve outlet (see figure 1); a valve body (10) defining a pressure chamber (16’) and defining a flow path (considered the flow path from the inlet line 12 to the outlet line 14) from the valve inlet to the valve outlet; an inlet pressure line (considered the fluid line leading from the inlet port to the pressurizing valve 50 and to the pressure chamber 16’; see figure 2) between the valve inlet and the pressure chamber; an outlet pressure line (considered the fluid line leading from the pressure chamber 16’ to the depressurizing valve 60 and to the outlet 14; see figure 1) between the valve outlet and the pressure chamber; one or more valves (considered the combination of the pressurizing valve 50 and the depressurizing valve 60) in fluid communication with the pressure chamber, wherein the one or more valves are configured to enable a fluid having a fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line (see at least paragraph [0024]), and enable the fluid in the pressure chamber to discharge from the pressure chamber to the valve outlet through the outlet pressure line (see at least paragraph [0025]); a sensing element (considered the diaphragm 30; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) configured to position the restricting element using a first portion of the fluid energy (it is considered that the pressure/energy of the fluid entering the chamber portion 16’ moves the valve member 24 away the valve seat 26); and an energy accumulator (considered the spring 32) configured to generate stored energy using a second portion of the fluid energy, wherein the pressure chamber is configured to deliver the first portion of the fluid energy to the sensing element, the pressure chamber is configured to deliver the second portion of the fluid energy to the energy accumulator (it is considered that the movement of the diaphragm 30 in the vertically downward direction (in the orientation depicted in figure 1) would transfer a portion of the fluid energy to spring 32), 
Regarding the recitation of “a liquid”, a recitation of the intended use of the claimed invention must result in a structural difference between claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.
In regards to claim 16, the Reinicke et al. reference discloses a pressure sensor (84) configured to generate a signal indicative of a sensed pressure; and control circuitry (electronic controller 80) configured to determine the sensed pressure based on the signal; and increase or decrease a pressure in the pressure chamber based on a comparison of the sensed pressure and a pressure setpoint (see at least paragraphs [0026]-[0031]), wherein the control circuitry is configured to increase the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid having the fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line (see at least paragraph [0029]); and decrease the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid in the pressure chamber to discharge from the pressure chamber to the valve outlet through the outlet pressure line (see at least paragraph [0030]).  
In regards to claim 17, the Reinicke et al. reference discloses wherein the energy accumulator (spring 32) is configured to generate the stored energy when a pressure in the pressure chamber (chamber 16’) increases, and wherein the energy accumulator is configured to discharge at least a portion of the stored energy when the pressure in the pressure chamber decreases (it is considered that the bias of the spring 32 would bias the diaphragm 30 in the vertically upward direction (in the orientation depicted in figure 1) which would discharge at least a portion of the stored energy (energy stored by the compression of the spring 32)).  
In regards to claim 18, the Reinicke et al. reference discloses wherein the energy accumulator (spring 32) is configured to discharge at least a portion of the stored energy when the one or more valves (depressurizing valve 60) enable the fluid in the pressure chamber to discharge from the pressure chamber to the valve outlet through the outlet pressure line.  
In regards to claim 21, the Reinicke et al. reference discloses wherein the sensing element (diaphragm 32) is configured to be in fluid communication with the fluid in the flow path (see figure 2).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinicke et al. (US 20080023662) in view of by Giacomino et al. (US 6032919).
In regards to claim 12, the Reinicke et al. reference discloses the one or more valves to be a plurality of valves (Reinicke et al.: 50 and 60).
The Reinicke et al. reference does not disclose wherein the one or more valves includes a three-way valve having at least a first position and a second position, wherein the three-way valve is configured to enable the fluid having the fluid energy  to flow to the pressure chamber in the first position and to enable the fluid in the pressure chamber to discharge from the pressure chamber in the second position.  
However, the Giacomino et al. reference teaches a three-way valve (16; see figure 2 for the valve 16 being a 3-way valve) having at least a first position and a second position, wherein the three-way valve is configured to enable the fluid to flow to the pressure chamber in the first position (in an opened condition, flow communication is only established between ports 24 and 26 as depicted in figure 2; see col. 4, lines 51-53) and to enable the fluid in the pressure chamber to discharge from the pressure chamber in the second position (in a closed condition, flow communication is only established therethrough between ports 26 and 30 as depicted in figure 3; see col. 4, lines 53-56). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the one or more valves of the Reinicke et al. reference as a 3-way valve as taught by the Giacomino et al. reference in order to reduce the number of pilot valves and reduce the amount of electrical connections.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinicke et al. (US 20080023662) in view of Holborow (US 5887847).
Regarding claim 19, the Reinicke et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve (see figure 1) by holding, using the valve, a fluid in a pressure chamber (16’) defined by the valve (defined by body 10), wherein the valve includes an energy accumulator (spring 32) configured to exert a pressure on the fluid held in the pressure chamber (the spring 32 provides an upward (in the orientation depicted in figure 1) force on the diaphragm 30 and the fluid in the chamber 16’); determining, using control circuitry (control electronics 80), a sensed pressure based on a signal from a pressure sensor (84); comparing, using the control circuitry, the sensed pressure and a pressure setpoint (see at least paragraphs [0026]-[0031]); altering, using the control circuitry, the pressure exerted on the fluid held within the pressure chamber based on the comparison of the sensed pressure and the pressure setpoint by increasing the pressure exerted on the fluid held within in the pressure chamber by causing, using the control circuitry, a pressurizing valve (50) to enable a flow of fluid to flow to the pressure chamber (see at least paragraph [0029]); and decreasing the pressure exerted on the liquid held within the pressure chamber by causing, using the control circuitry, a venting valve (60) to enable at least some portion of the fluid held within the pressure chamber to discharge from the pressure chamber (see at least paragraph [0031]), and adjusting, using a sensing element (considered the diaphragm 30; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) of the valve, the position of a restricting element (considered the combination of the poppet 24 and the stem 40; wherein the combination of the poppet 24 and the stem 40 are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]) of the valve when the energy accumulator exerts the pressure on the fluid held in the pressure chamber and the pressurizing valve and the venting valve fluidly isolate the pressure chamber from a flow path (considered the flow path from the inlet 12 to the outlet 14) defined by the valve, wherein the sensing element is configured to move the restricting element based on a pressure of the fluid in the flow path (it is considered that the spring 32 provides a pressure on the diaphragm 30 and wherein the expansion of the spring 32 and the fluid pressure within the chamber 16’’ would move the diaphragm 30 in the vertically upward direction (in the orientation depicted in figure 1)).  
The Reinicke et al. reference does not expressly disclose wherein the fluid is a liquid.  
However, the Holborow reference teaches a valve assembly having a restricting element (considered the combination of the valve member 37 and the vanes 38; wherein the combination of the valve member and the vanes are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]), a sensing element (considered the diaphragm 39; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]), an energy accumulator (spring 50) and one or move valves (considered the combination of the inlet pilot solenoid valve 51 and the outlet pilot solenoid valve 71) to control the flow of fluid wherein the fluid is a liquid (liquids are used with the valve as disclosed in col. 1, lines 5-8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a liquid as the fluid being controlled and controlling the valve of the Reinicke et al. reference as taught by the Holborow reference in order to increase the applicable range of uses for the valve of the Reinicke et al. reference. 
In regards to claim 20, the combination of the Reinicke et al. reference and the Holborow reference discloses wherein the flow of liquid flowed to the pressure chamber has a fluid energy, the method further comprising: delivering a first portion of the fluid energy to the sensing element (Reinicke et al.: diaphragm 30); delivering a second portion of the fluid energy to the energy accumulator (Reinicke et al.: spring 32); adjusting the position of the restricting element (Reinicke et al.: considered the combination of the poppet 24 and the stem 40) using the sensing element and the first portion of the fluid energy (Reinicke et al.: it is considered that the poppet 24 and the stem 40 would be moved vertically downward, in the orientation depicted in figure 1, when the fluid pressure within the chamber 16’ is increased over the combination of the fluid pressure in chamber 16’’ and the force of the spring 32); and storing energy using the energy accumulator and the second portion of the fluid energy (Reinicke et al.: it is considered that a portion of the fluid energy that moves the diaphragm in the vertically downward direction, in the orientation depicted in figure 1, would be transferred to the spring 32).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753